United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                     ___________

                                     No. 98-2096
                                     ___________


Milos J. Jiricko, M. D.,                   *
                                           *
             Appellant,                    *
                                           *
      v.                                   *
                                           *   Appeal from the United States
Brian R. Plegge, Lawyer; Patrick           *   District Court for the
J. Horgan, Lawyer; William D. Stiehl,      *   Eastern District of Missouri.
Federal Officer and Judge, United          *     [UNPUBLISHED]
States District Court for Southern         *
District of Illinois, East St. Louis,      *
Illinois, in his official and individual   *
capacity,                                  *
                                           *
             Appellees.                    *

                                     ___________

                           Submitted: October 28, 1998

                                Filed: November 3, 1998
                                    ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________
PER CURIAM.

       Milos J. Jiricko, M.D., appeals the district court&s1 dismissal of his complaint,
following a hearing, for failure to state a claim. Having reviewed the record and the
parties& submissions on appeal, we conclude that the district court did not err in
dismissing the action.

      The judgment is affirmed. See 8th Cir. R. 47B. Jiricko&s motion for a hearing
on appeal is denied.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
                                                              ict Judge for the Eastern
District of Missouri.

                                          -2-